Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2018                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155784(62)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  MATTHEW DYE, by his Guardian,                                                                      Elizabeth T. Clement,
  SIPORIN & ASSOCIATES, INC.,                                                                                         Justices
             Plaintiff-Appellee/
             Cross-Appellant,
                                                                    SC: 155784
  v                                                                 COA: 330308
                                                                    Washtenaw CC: 14-000516-NF
  ESURANCE PROPERTY & CASUALTY
  INSURANCE COMPANY,
           Defendant/Cross-Plaintiff/
           Appellant/Cross-Appellee,
  and
  GEICO INDEMNITY COMPANY,
            Defendant/Cross-Defendant/
            Appellee/Cross-Appellant,
  and
  PRIORITY HEALTH and BLUE CROSS
  BLUE SHIELD OF MICHIGAN,
             Defendants-Appellees.
  ____________________________________/

         On order of the Chief Justice, the motions of the Coalition Protecting Auto No-Fault
  to participate as amicus curiae and to extend the time for filing a brief amicus curiae are
  GRANTED. The amicus brief will be accepted for filing if submitted on or before June 1,
  2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 2, 2018

                                                                               Clerk